 

 



 

Exhibit 10.1

 



SUBSCRIPTION AGREEMENT

 

PERSHING GOLD CORPORATION

 

Pershing Gold Corporation



1658 Cole Boulevard



Building 6, Suite 210



Lakewood, Colorado 80401



Attn: Stephen Alfers, President & CEO



Ladies and Gentlemen:

 

1. Subscription. The undersigned (the “Purchaser”) will purchase the number of
units (the “Units”) set forth on the signature page to this subscription
Agreement (the “Agreement”) at a price of $3.25 per Unit. Each Unit consists of
one (1) share of common stock, par value $0.0001 per share (“Common Stock”) of
Pershing Gold Corporation, a Nevada corporation (the “Company”) and one (1)
thirty (30) month Warrant to purchase 0.5 of a share of Common Stock, with each
whole warrant having an exercise price of $4.35, with such exercise price to be
subject to adjustment as set forth in the warrant agreement (the “Warrant”). The
shares of Common Stock underlying the Warrant may hereinafter be referred to as
the “Warrant Shares”. The Unit, the Common Stock, the Warrant and the Warrant
Shares are collectively referred to below as the "Securities". The Units are
being offered (the “Offering”) by the Company pursuant to the offering terms set
forth herein.

 

2. Payment. The Purchaser will immediately make a wire transfer payment to the
Company pursuant to the wire instructions provided on the signature page below,
in the full amount of the purchase price of the Units being subscribed for.
Together with the wire transfer of the full purchase price, the Purchaser is
delivering a completed and executed Signature Page to this Subscription
Agreement, along with a completed and executed Accredited Investor
Certification, which is annexed hereto. By executing this Subscription
Agreement, Purchaser represents and warrants that it has executed the
Registration Rights Agreement (attached as Exhibit B) and agreed to the terms of
the Warrant (attached as Exhibit C) (this Subscription Agreement, the
Registration Rights Agreement and the Warrant, collectively, the “Transaction
Documents”).

 

3. Acceptance of Subscription. The Purchaser understands and agrees that the
Company, in its sole discretion, reserves the right to accept or reject this
subscription for the Units, in whole or in part, notwithstanding prior receipt
by the Purchaser of notice of acceptance of this or any other subscription. The
Company will have no obligation hereunder until the Company returns to the
Purchaser an executed copy of this Subscription Agreement. If the Purchaser’s
subscription is rejected in whole or in part (at the sole discretion of the
Company), funds received from the Purchaser and not applied to the purchase of
Units will be returned without interest, penalty, expense or deduction, and this
Subscription Agreement will thereafter be of further force or effect only to the
extent such subscription was accepted. The Purchaser may not revoke this
subscription or obtain a return of the subscription amount on or after the date
of the closing.

 



 - 1 - 

 

 

4. Representations and Warranties of the Purchaser. The Purchaser hereby
acknowledges, represents, warrants, and agrees as follows:

 

(a) None of the Securities has been registered under the United States
Securities Act of 1933, as amended (the “Securities Act”), or any applicable
state securities laws. The Purchaser understands that the offering and sale of
the Securities is intended to be exempt from the registration requirements of
the Securities Act, by virtue of Section 4(a)(2) thereof and Rule 506 of
Regulation D promulgated thereunder, based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Subscription
Agreement. The Purchaser agrees to supply all requested documents and
information to ensure compliance as may be requested by the Company;

 

(b) Prior to the execution of this Subscription Agreement, the Purchaser and the
Purchaser’s attorney, accountant, purchaser representative and/or tax advisor,
if any (collectively, “Advisors”), received and carefully reviewed this
Subscription Agreement, and each of the Transaction Documents, and all other
documents requested by the Purchaser or its Advisors, and understood the
information contained therein;

 

(c) Neither the United States Securities and Exchange Commission (the
“Commission”) nor any state securities commission has approved or disapproved of
the Securities or passed upon or endorsed the merits of the Offering. No
representation to the contrary has been made to the Purchaser, and any such
representation could be a criminal offense;

 

(d) All documents, records, and books pertaining to the investment in the
Securities including, but not limited to, all information regarding the Company,
requested by the Purchaser and its Advisors, were made available for inspection
and review;

 

(e) The Purchaser and its Advisors have had a reasonable opportunity to ask
questions of and receive answers from the Company’s officers and any other
persons authorized by the Company to answer such questions, concerning the
Offering, the Securities, the Transaction Documents and the business, financial
condition, results of operations and prospects of the Company, and all such
questions have been answered by the Company to the full satisfaction of the
Purchaser and its Advisors;

 

(f) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or other information (oral or written)
other than those contained in the Company's Annual Report on Form 10-K for the
year ended December 31, 2015 (“Form 10-K”) and other periodic filings with the
Commission (to the extent not superseded or amended by subsequent filings);

 

(g) The Purchaser approached the Company with respect to a potential investment
in the Company and did not become aware of the offering of the Securities
through or as a result of, any form of general solicitation or general
advertising including, without limitation, any article, notice, advertisement or
other communication published in any newspaper, magazine or similar media or
broadcast over television, radio or over the Internet, in connection with the
offering and sale of the Securities and is not subscribing for the Securities
and did not become aware of the Offering through or as a result of any seminar
or meeting, or any solicitation of a subscription, involving a person not
previously known to the Purchaser in connection with investments in securities
generally;

 



 - 2 - 

 

 

(h) The Purchaser has taken no action which would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby;

 

(i) The Purchaser, either alone or together with its Advisors has such knowledge
and experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Securities and the Company and to make an informed
investment decision with respect thereto;

 

(j) The Purchaser is not relying on the Company or any of its respective
employees or agents with respect to the legal, tax, economic and related
considerations of an investment in any of the Securities, and as to such matters
the Purchaser has relied on the advice of, or has consulted with, only its own
Advisors;

 

(k) The Purchaser is acquiring the Securities solely for its own account for
investment purposes and not with a view to resale or distribution thereof, in
whole or in part. The Purchaser has no agreement or arrangement, formal or
informal, with any person to sell or transfer all or any part of any of the
Securities, and the Purchaser has no plans to enter into any such agreement or
arrangement;

 

(l) The Purchaser understands and agrees that purchase of the Securities is a
high-risk investment and the Purchaser is able to afford an investment in a
speculative venture having the risks and objectives of the Company. The
Purchaser knows it must bear the substantial economic risks of the investment in
the Securities indefinitely because none of the Securities may be offered, sold,
pledged, hypothecated or otherwise transferred or disposed of, directly or
indirectly, unless subsequently registered under the Securities Act and
applicable state securities laws or an exemption from such registration
requirements is available. Legends will be placed on the certificates
representing the Securities to the effect that the Securities have not been
registered under the Securities Act or applicable state securities laws, and
appropriate notations thereof will be made in the Company’s books;

 

(m) The Purchaser has adequate means of providing for its current financial
needs and foreseeable contingencies and has no need for liquidity from its
investment in the Securities for an indefinite period of time;

 

(n) The Purchaser is aware that an investment in the Securities involves a
number of very significant risks and has carefully read and considered the Form
10-K, in particular, the matters under the caption “Risk Factors” therein, as
well as the Company’s other periodic filings with the Commission (to the extent
not superseded or amended by subsequent filings), and understands any of such
risk may materially adversely affect the Company’s operations and future
prospects;

 



 - 3 - 

 

 

(o) At the time the Purchaser was offered the Securities, it was, and as of the
date hereof it is, and on each date on which it exercises any Warrants, it will
be, an “accredited investor” within the meaning of Regulation D, Rule 501(a),
promulgated by the Commission under the Securities Act; the Purchaser has
truthfully and accurately completed the Purchaser Questionnaire attached to this
Subscription Agreement and will submit to the Company in writing such further
assurances and information of such status as may be reasonably requested by the
Company in order to verify Accredited Investor status under Rule 506 promulgated
under Regulation D of the Securities Act;

 

(p) The Purchaser: (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company, or association, joint stock company,
trust, unincorporated organization or other entity, represents that such entity
was not formed for the specific purpose of acquiring the Securities, such entity
is duly organized, validly existing and in good standing under the laws of the
state of its organization, the consummation of the transactions contemplated
hereby is authorized by, and will not result in a violation of state law or its
charter or other organizational documents, such entity has full power and
authority to execute and deliver this Subscription Agreement and all other
related agreements or certificates and to carry out the provisions hereof and
thereof and to purchase and hold the Securities, the execution and delivery of
this Subscription Agreement has been duly authorized by all necessary action,
this Subscription Agreement has been duly executed and delivered on behalf of
such entity and is a legal, valid and binding obligation of such entity; or
(iii) if executing this Subscription Agreement in a representative or fiduciary
capacity, represents that it has full power and authority to execute and deliver
this Subscription Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or limited liability
company or partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;

 

(q) The Purchaser hereby acknowledges receipt and careful review of the
Transaction Documents and all other exhibits, annexes and appendices thereto,
and has had access to the Company’s Form 10-K and the exhibits thereto as well
as the Company’s other periodic filings with the Commission (to the extent not
superseded or amended by subsequent filings) as available at the website of the
Commission which can be accessed at www.sec.gov;

 

(r) The Purchaser represents to the Company that any information which the
Purchaser has heretofore furnished or is furnishing herewith to the Company is
complete and accurate and may be relied upon by the Company in determining the
availability of an exemption or exclusion from registration under the Securities
Act and any state securities laws in connection with the offering of Securities;

 



 - 4 - 

 

 

(s) The Purchaser has significant prior investment experience, including
investment in non-listed and unregistered securities. The Purchaser has a
sufficient net worth to sustain a loss of its entire investment in the Company
in the event such a loss should occur. The Purchaser’s overall commitment to
investments which are not readily marketable is not excessive in view of the
Purchaser’s net worth and financial circumstances and the purchase of the
Securities will not cause such commitment to become excessive. This investment
is a suitable one for the Purchaser;

 

(t) The Purchaser is satisfied that it has received adequate information with
respect to all matters which it or its Advisors, if any, consider material to
its decision to make this investment;

 

(u) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or its Advisors, if any, in connection
with the offering of the Securities;

 

(v) Within five (5) days after receipt of a request from the Company, the
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws to which the Company or
this Offering is subject;

 

(w) THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OR THE SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS OR EXCLUSIONS FROM THE REGISTRATION REQUIREMENTS OF SAID
ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED, TRANSFERRED OR
DISPOSED OF, DIRECTLY OR INDIRECTLY, EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH
LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE SECURITIES HAVE NOT
BEEN APPROVED OR DISAPPROVED BY THE COMMISSION, ANY STATE SECURITIES COMMISSION
OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES
PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY
OF THE TRANSACTION DOCUMENTS. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL;

 

(x) In making an investment decision, the Purchaser has relied on its own
examination of Company and the terms of the Offering, including the merits and
risks involved;

 

(y) The Purchaser consents to the placement of a legend on any certificate or
other document evidencing the Securities and, when issued, the Warrant Shares,
to the effect that such securities have not been registered under the Securities
Act or any state securities or “blue sky” laws and setting forth or referring to
the restrictions on transferability and sale applicable thereto and referenced
in this Subscription Agreement. The Purchaser is aware that the Company will
make a notation in its appropriate records with respect to the restrictions on
the transferability of such Securities. The legend to be placed on each
certificate shall be in form substantially similar to the following:

 



 - 5 - 

 

 

“THE SECURITIES REPRESENTED HEREBY WERE ISSUED PURSUANT TO A MARCH 2016 PRIVATE
PLACEMENT AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR “BLUE SKY LAWS,” AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED ABSENT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH
REGISTRATION IS NOT REQUIRED.”

 

(z) The Purchaser acknowledges that if he or she is a registered representative
of a Financial Industry Regulatory Authority (“FINRA”) member firm, he or she
must give such firm the notice required by the FINRA’s Rules of Fair Practice,
receipt of which must be acknowledged by such firm prior to an investment in the
Securities;

 

(aa) The Purchaser agrees not to issue any public statement with respect to the
Offering, the Purchaser’s investment or proposed investment in the Company or
the terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures as may be required
under applicable law; and

 

(bb) The Purchaser understands that the Securities are “restricted securities”
as defined in Rule 144 of the Securities Act and are therefore subject to
restrictions on resale. The Purchaser understands and hereby acknowledges that,
except as provided in the Registration Rights Agreement, the Company is under no
obligation to register the Securities under the Securities Act or any state
securities or “blue sky” laws or to assist the Purchaser in obtaining an
exemption from various registration requirements, other than as set forth
herein.

 

5. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser that:

 

(a) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has full corporate power and authority to own and use its
properties and its assets and conduct its business as currently conducted. Each
of the Company’s subsidiaries identified on Schedule 5.1 hereto (the
“Subsidiaries”) is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation with the
requisite corporate power and authority to own and use its properties and assets
and to conduct its business as currently conducted. Neither the Company, nor any
of its Subsidiaries is in violation of any of the provisions of its respective
articles of incorporation, by-laws or other organizational or charter documents,
including, but not limited to the Charter Documents (as defined below). Each of
the Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not result in a direct and/or indirect (i) material
adverse effect on the legality, validity or enforceability of any of the
Securities and/or this Subscription Agreement, (ii) material adverse effect on
the results of operations, assets, business or condition (financial and other)
of the Company and its Subsidiaries, taken as a whole, or (iii) material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under the Transaction Documents and all exhibits,
supplements and schedules thereto, as such may be amended from time to time (any
of (i), (ii) or (iii), a “Material Adverse Effect”).

 



 - 6 - 

 

 

(b) Capitalization and Voting Rights. The authorized, issued and outstanding
capital stock of the Company is as set forth in Schedule 5.2 hereto and all
issued and outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable. Except as set forth in Schedule 5.2
hereto, (i) there are no outstanding securities of the Company or any of its
Subsidiaries which contain any preemptive, redemption or similar provisions, nor
is any holder of securities of the Company or any Subsidiary entitled to
preemptive or similar rights arising out of any agreement or understanding with
the Company or any Subsidiary by virtue of any of the Transaction Documents, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (ii) neither the Company nor any
Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement except for its equity incentive
plans set forth on Schedule 5.2; and (iii) except as set forth in Schedule 5.2
there are no outstanding options, warrants, agreements, convertible securities,
preemptive rights or other rights to subscribe for or to purchase or acquire,
any shares of capital stock of the Company or any Subsidiary or contracts,
commitments, understandings, or arrangements by which the Company or any
Subsidiary is or may become bound to issue any shares of capital stock of the
Company or any Subsidiary, or securities or rights convertible or exchangeable
into shares of capital stock of the Company or any Subsidiary. Except as set
forth in Schedule 5.2 and as otherwise required by law, there are no
restrictions upon the voting or transfer of any of the shares of capital stock
of the Company pursuant to the Company’s Charter Documents (as defined below) or
other governing documents or any agreement or other instruments to which the
Company is a party or by which the Company is bound. All of the issued and
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable and the shares of capital stock of the Subsidiaries are
owned by the Company, free and clear of any mortgages, pledges, liens, claims,
charges, encumbrances or other restrictions (collectively, “Encumbrances”). All
of such outstanding capital stock has been issued in compliance with applicable
federal and state securities laws. The issuance and sale of the Securities and,
upon issuance, the Common Stock issuable upon exercise of the Warrants (the
“Warrant Shares”), as contemplated hereby will not obligate the Company to issue
shares of Common Stock or other securities to any other person and except as set
forth in Schedule 5.2 will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security. The Company is
not a party to any outstanding stockholder purchase rights and does not have a
“poison pill” or any similar arrangement in effect giving any person the right
to purchase any equity interest in the Company upon the occurrence of certain
events.

 



 - 7 - 

 

 

(c) Authorization; Enforceability. The Company has all corporate right, power
and authority to enter into, execute and deliver this Subscription Agreement and
each other agreement, document, instrument and certificate to be executed by the
Company in connection with the consummation of the transactions contemplated
hereby, including, but not limited to, the Transaction Documents, and to perform
fully its obligations hereunder and thereunder. All corporate action on the part
of the Company, its directors and stockholders necessary for the (a)
authorization, execution, delivery and performance of this Subscription
Agreement and the Transaction Documents by the Company; and (b) authorization,
sale, issuance and delivery of the Securities and upon exercise, the Warrant
Shares contemplated hereby and the performance of the Company’s obligations
under this Subscription Agreement and the Transaction Documents has been taken.
This Subscription Agreement and the Transaction Documents have been duly
executed and delivered by the Company and each constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its respective terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Encumbrances other than restrictions on transfer provided for in the
Transaction Documents. The Warrant Shares, when issued and paid for in
accordance with the terms of the Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Encumbrances imposed by the
Company other than restrictions on transfer provided for in the Transaction
Documents. The Company has reserved a sufficient number of Warrant Shares for
issuance upon the exercise of the Warrants, free and clear of all Encumbrances,
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws. Except as set forth on Schedule 5.3
hereto, the issuance and sale of the Securities contemplated hereby will not
give rise to any preemptive rights or rights of first refusal on behalf of any
person other than the Purchaser.

 

(d) No Conflict; Governmental Consents.

 

(i) The execution and delivery by the Company of this Subscription Agreement and
the Transaction Documents, the issuance and sale of the Securities (including,
when issued, the Warrant Shares) and the consummation of the other transactions
contemplated hereby or thereby do not and will not (i) result in the violation
of any law, statute, rule, regulation, order, writ, injunction, judgment or
decree of any court or governmental authority to or by which the Company is
bound including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as could not have or reasonably be expected to result in a Material
Adverse Effect, (ii) conflict with or violate any provision of the Company’s
Articles of Incorporation (the “Articles”), as amended or the Bylaws, (and
collectively with the Articles, the “Charter Documents”) of the Company, and
(iii) conflict with, or result in a material breach or violation of, any of the
terms or provisions of, or constitute (with or without due notice or lapse of
time or both) a default or give to others any rights of termination, amendment,
acceleration or cancellation (with or without due notice, lapse of time or both)
under any agreement, credit facility, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Company
or any Subsidiary is a party or by which any of them is bound or to which any of
their respective properties or assets is subject, nor result in the creation or
imposition of any Encumbrances upon any of the properties or assets of the
Company or any Subsidiary.

 



 - 8 - 

 

 

(ii) No approval by the holders of Common Stock or other equity securities of
the Company is required to be obtained by the Company in connection with the
authorization, execution, delivery and performance of this Subscription
Agreement and the other Transaction Documents or in connection with the
authorization, issue and sale of the Securities and, upon issuance, the Warrant
Shares, except as has been previously obtained.

 

(iii) No consent, approval, authorization or other order of any governmental
authority or any other person is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Subscription Agreement and the other Transaction Documents or in connection with
the authorization, issue and sale of the Securities and, upon issuance, the
Warrant Shares, except for filings and approvals required to be made or obtained
from NASDAQ Global Market (“NASDAQ”) and such post-sale filings as may be
required to be made with the SEC and with any state securities regulatory
authority, all of which shall be made when required.

 

(e) Consents of Third Parties. No vote, approval or consent of any holder of
capital stock of the Company or any other third parties is required or necessary
to be obtained by the Company in connection with the authorization, execution,
deliver and performance of this Subscription Agreement and the other Transaction
Documents or in connection with the authorization, issue and sale of the
Securities and, upon issuance, the Warrant Shares, except as previously
obtained, each of which is in full force and effect.

 

6. Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company and each of its respective officers, directors, managers, employees,
agents, attorneys, control persons and affiliates upon demand from and against
all losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including, but not limited to, any and all expenses incurred in investigating,
preparing or defending against any litigation commenced or threatened) based
upon or arising out of any actual or alleged false acknowledgment,
representation or warranty, or misrepresentation or omission to state a material
fact, or breach by the Purchaser of any covenant or agreement made by the
Purchaser herein or in any other document delivered in connection with this
Subscription Agreement or any other Transaction Document.

 



 - 9 - 

 

 

7. Binding Effect. This Subscription Agreement will survive the death or
disability of the Purchaser and will be binding upon and inure to the benefit of
the parties and their heirs, executors, administrators, successors, legal
representatives, and permitted assigns. If the Purchaser is more than one
person, the obligations of the Purchaser hereunder will be joint and several and
the agreements, representations, warranties and acknowledgments herein will be
deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

8. Modification. This Subscription Agreement will not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.

 

9. Notices. Any notice or other communication required or permitted to be given
hereunder will be in writing and will be mailed by certified mail, return
receipt requested, or delivered by reputable overnight courier such as FedEx
against receipt to the party to whom it is to be given (a) if to the Company, at
the address set forth on the signature page below or (b) if to the Purchaser, at
the address set forth on the signature page hereof (or, in either case, to such
other address as the party being notified will have furnished in writing in
accordance with the provisions of this Section 9). Any notice or other
communication given by certified mail will be deemed given at the time of
certification thereof, except for a notice changing a party’s address which will
be deemed given at the time of receipt thereof. Any notice or other
communication given by overnight courier will be deemed given at the time of
delivery.

 

10. Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of any of the Securities will be made only in
accordance with all applicable laws.

 

11. Applicable Law. This Subscription Agreement will be governed by and
construed under the laws of the State of Nevada as applied to agreements among
Nevada residents entered into and to be performed entirely within Nevada. The
parties hereto (1) agree that any legal suit, action or proceeding arising out
of or relating to this Subscription Agreement will be instituted exclusively in
the state or federal courts sitting in the State of Nevada (2) waive any
objection which the parties may have now or hereafter to the venue of any such
suit, action or proceeding, and (3) irrevocably consent to the jurisdiction of
the state or federal courts sitting in Nevada in any such suit, action or
proceeding. Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the state or federal courts sitting in Nevada and agrees that
service of process upon it mailed by certified mail to its address will be
deemed in every respect effective service of process upon it, in any such suit,
action or proceeding. THE PARTIES HERETO AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT OR AGREEMENT CONTEMPLATED HEREBY.

 



 - 10 - 

 

 

12. Blue Sky Qualification. The purchase of Securities pursuant to this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Securities from applicable federal
and state securities laws.

 

13. Use of Pronouns. All pronouns and any variations thereof used herein will be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

14. Confidentiality. The Purchaser acknowledges and agrees that any information
or data the Purchaser has acquired from or about the Company not otherwise
properly in the public domain, was received in confidence. The Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Subscription Agreement, or use to the detriment of the
Company or for the benefit of any other person or persons, or misuse in any way,
any confidential information of the Company, including any trade or business
secrets of the Company and any business materials that are treated by the
Company as confidential or proprietary, including, without limitation,
confidential information obtained by or given to the Company about or belonging
to third parties.

 

15. Miscellaneous.

 

(a) This Subscription Agreement, together with the other Transaction Documents,
constitutes the entire agreement between the Purchaser and the Company with
respect to the subject matter hereof and supersedes all prior oral or written
agreements and understandings, if any, relating to the subject matter hereof.
The terms and provisions of this Subscription Agreement may be waived, or
consent for the departure therefrom granted, only by a written document executed
by the party entitled to the benefits of such terms or provisions.

 

(b) Each of the Purchaser’s and the Company’s representations and warranties
made in this Subscription Agreement will survive the execution and delivery
hereof and delivery of the Securities.

 

(c) Each of the parties hereto will pay its own fees and expenses (including the
fees of any attorneys, accountants, appraisers or others engaged by such party)
in connection with this Subscription Agreement and the transactions contemplated
hereby whether or not the transactions contemplated hereby are consummated.

 

(d) This Subscription Agreement may be executed in one or more counterparts each
of which will be deemed an original, but all of which will together constitute
one and the same instrument.

 

(e) Each provision of this Subscription Agreement will be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality will not
impair the operation of or affect the remaining portions of this Subscription
Agreement.

 

(f) Paragraph titles are for descriptive purposes only and will not control or
alter the meaning of this Subscription Agreement as set forth in the text.

 



 - 11 - 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 



 - 12 - 

 

 

ANTI-MONEY LAUNDERING REQUIREMENTS

 



The USA PATRIOT Act

What is money laundering?

 

How big is the problem
and why is it important?

 

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

 





What are we required to do to eliminate money laundering?

 

 

Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.

 

 

 

As part of our required program, we may ask you to provide various
identification documents or other information. Until you provide the information
or documents we need, we may not be able to effect any transactions for you.

 

 

 



 - 13 - 

 

 

PERSHING GOLD CORPORATION

 

SIGNATURE PAGE TO

 

SUBSCRIPTION AGREEMENT

 

Purchaser hereby elects to purchase a total of $6,012,500, representing
1,850,000 Unit(s) at a purchase price of $3.25 per Unit (NOTE: to be completed
by the Purchaser).

 



 

 



If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

      Print Name(s)   Social Security Number(s)             Signature(s) of
Purchaser(s)   Signature             Date   Address

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

      Donald Smith Value Fund, L.P.   [  ] Name of Partnership, Corporation,
Limited Liability Company or Trust   Federal Taxpayer Identification Number    
       

 

 

By: /s/ Donald Smith   Delaware Name: Donald Smith   State of Organization
Title: Managing Member                   152 West 57th Street, 22nd Floor March
23, 2016   New York, NY  10019 Date   Address

 





AGREED AND ACCEPTED:



PERSHING GOLD CORPORATION

 





By: /s/ Stephen D. Alfers   March 24, 2016 Name: Stephen D. Alfers   Date Title:
President and CEO                    

 

 





 

